                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


MARINA COSTOPOULOS                                             CIVIL ACTION


VERSUS                                                         NO: 18-3590


UBER TECHNOLOGIES, INC. ET AL.                                 SECTION: “H”




                            ORDER AND REASONS
         Before the Court are Plaintiff’s Motion for Leave to File an Amended and
Supplemental Complaint (Doc. 8) and Motion to Remand (Doc. 9). Also before
the Court is Defendant Karyll Hyacinthe’s Motion to Dismiss under Federal
Rule of Civil Procedure 12(b)(5) (Doc. 16). For the following reasons, all
motions are DENIED.


                                 BACKGROUND
         Plaintiff Marina Costopoulos filed this negligence action in the Civil
District Court for the Parish of Orleans seeking damages related to a near-
vehicle collision that occurred in New Orleans in the spring of 2017. 1



1   See Doc. 1-2.

                                         1
Costopoulos alleges in her state court petition, filed on January 23, 2018, that
she narrowly avoided colliding with a Honda Accord by laying down her scooter
on the roadway and that she suffered injuries while doing so. 2 She alleges that
the driver of the Honda failed to see her because Defendant Karyll Sebastian
Hyacinthe parked his car illegally in a way that obstructed the Honda driver’s
view of Plaintiff. 3 Specifically, Plaintiff alleges that Hyacinthe, while waiting
to pick up a passenger for Defendant Uber Technologies, Inc. (“Uber”), parked
his vehicle in an area of the road marked with painted yellow lines that
prohibited parking. 4
         Plaintiff seeks personal injury damages from Defendants Hyacinthe,
Uber, and James River Insurance Company (“James River”), Uber’s insurer.
Plaintiff amended her state court petition on February 20, 2018, to add
Defendant Raiser, LLC (“Raiser”), alleging that Raiser is an independent
contractor of Uber for whom Defendant Hyacinthe was working at the time
Plaintiff was injured on April 8, 2017. 5
         Defendant Raiser removed the suit to this Court on April 4, 2018, on
diversity grounds. 6 Raiser alleged that Plaintiff is a Louisiana citizen while
Defendant James River is a citizen of Ohio and Virginia and Defendants Raiser
and Uber are citizens of Delaware and California. 7 In its Notice of Removal,
Raiser alleged that Defendant Hyacinthe was a citizen of Massachusetts. 8
Plaintiff, however, argued in its Motion to Remand that Hyacinthe was a




2   See Doc. 1-2.
3   See Doc. 1-2.
4   See Doc. 1-2.
5   See Doc. 1-2 at 8.
6   Doc. 1.
7   Doc. 1.
8   Doc. 1 at 3.

                                        2
citizen of Louisiana. 9 Defendant James River responded that, in fact,
Hyacinthe was neither a citizen of Massachusetts nor Louisiana, but of Haiti. 10
          Meanwhile, a day before filing her Motion to Remand, Plaintiff sought
leave from this Court to amend her Complaint and add Christina Beauboeuf
as a Defendant. 11 Plaintiff alleged that several weeks passed after removal
before she learned Beauboeuf was the owner of the vehicle driven by Hyacinthe
at the time of the near-collision. 12 Defendant James River opposes Plaintiff’s
Motion for Leave to Amend. 13 Defendant also opposes Plaintiff’s Motion to
Remand. 14 Finally, on May 29, 2018, Defendant Hyacinthe filed a Rule 12(b)(5)
Motion to Dismiss alleging that Plaintiff had failed to serve Hyacinthe with
process. 15 Plaintiff opposes. 16
          The Court will first address Plaintiff’s Motion for Leave to Amend her
Complaint before turning to Plaintiff’s Motion to Remand and finally
Defendant’s Motion to Dismiss.


                              LAW AND ANALYSIS
     I.   Plaintiff’s Motion for Leave to Amend Complaint
          Amendment of pleadings is generally assessed under the liberal
standard of Rule 15(a), which provides that “[t]he court should freely give leave
[to amend] when justice so requires.” 17 The analysis is different, however,
when a plaintiff seeks leave to add a non-diverse defendant after an action has



9  See Doc. 9 at 1.
10 See Doc. 19 at 4.
11 Doc. 8 at 2.
12 Doc. 8 at 2.
13 See Doc. 18.
14 See Docs. 18, 19.
15 Doc. 16.
16 Doc. 21.
17 FED. R. CIV. P. 15(a).



                                         3
been removed on diversity grounds. 18 Under 28 U.S.C. § 1447(e), “[i]f after
removal the plaintiff seeks to join additional defendants whose joinder would
destroy subject matter jurisdiction, the court may deny joinder, or permit
joinder and remand the action to the State court.” “The district court, when
faced with an amended pleading naming a new nondiverse defendant in a
removed case, should scrutinize that amendment more closely than an
ordinary amendment.” 19 The Fifth Circuit in Hensgens v. Deere & Co. provided
district courts with four factors to analyze when scrutinizing such
amendments. 20 The Hensgens factors include: (1) the extent to which the
purpose of the amendment is to defeat federal jurisdiction; (2) whether the
plaintiff has been dilatory in asking for an amendment; (3) whether the
plaintiff will be significantly injured if the amendment is not allowed; and (4)
any other factors bearing on the equities. 21
       Nevertheless, the court need not apply the Hensgens factors when a
plaintiff has failed to state a colorable claim against the defendant that the
plaintiff seeks to add to the suit. 22 Put differently, “[i]t is within the district
court’s discretion to deny a motion to amend if it is futile.” 23 “An amendment
is futile if it would fail to survive a Rule 12(b)(6) motion.” 24 Therefore, courts
review the proposed amended complaint under “the same standard of legal
sufficiency as applies under Rule 12(b)(6).” 25 And to survive a Rule 12(b)(6)



18 See Hensgens v. Deere & Co., 833 F.2d 1179, 1180–82 (5th Cir. 1987).
19 Id. at 1182.
20 See id.
21 See Hawthorne Land Co. v. Occidental Chem. Corp., 431 F.3d 221, 227 (5th Cir. 2005)

   (applying the Hensgens factors); Hensgens, 833 F.2d at 1882.
22 See Cobb v. Delta Exports, Inc., 186 F.3d 675, 678 (5th Cir. 1999) (noting in dicta that a

   defendant seeking to defeat a plaintiff’s attempt to add a non-diverse party to the suit could
   do so by showing that the plaintiff’s allegation against the defendant was not “colorable”).
23 Stripling v. Jordan Prod. Co., LLC, 234 F.3d 863, 872–73 (5th Cir. 2000).
24 Marucci Sports, L.L.C. v. Nat’l Collegiate Athletic Ass’n, 751 F.3d 368, 378 (5th Cir. 2014).
25 Id. (quoting Stripling, 234 F.3d at 873).



                                               4
motion, a plaintiff must plead enough facts “to state a claim to relief that is
plausible on its face.” 26 A claim is “plausible on its face” when the pleaded facts
allow the court to “draw the reasonable inference that the defendant is liable
for the misconduct alleged.” 27
       Here, Plaintiff has failed to state a claim that is “plausible on its face”
against Christina Beauboeuf. In her proposed amended complaint, Plaintiff
alleges:
       As the owner of the Uber vehicle that caused a motor vehicle
       accident on April 8, 2017 resulting in severe and debilitating
       damages to Plaintiff, Christina Beauboeuf is a joint tortfeasor and
       liable to Plaintiff in solido with Karyll Hyacinthe, who was driving
       the vehicle on the relevant date and time. 28

Plaintiff makes no other claims against Beauboeuf. Defendant James River
argues that the mere fact that Beauboeuf owned the vehicle Hyacinthe was
driving at the time Plaintiff was injured is insufficient under Louisiana law to
hold Beauboeuf liable for Plaintiff’s injuries. 29 Plaintiff responds by citing to a
case from Louisiana’s Second Circuit Court of Appeal, decided in 1934, for the
proposition that a plaintiff has a “legal right” to join the owner of a vehicle
when a non-owner negligently causes the plaintiff’s injuries while using the
owner’s vehicle. 30
       But that case, Lowery v. Zorn, does not stand for that proposition, and in
any event, it is distinguishable. 31 In Lowery, a plaintiff passenger suffered
injuries when the driver of the vehicle he was riding in ran a red light and



26 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
   544, 570 (2007)).
27 Id.
28 Doc. 8-2 at 1.
29 See Doc. 18.
30 See Doc. 25 at 5–7; Lowery v. Zorn, 157 So. 826 (La. App. 2 Cir. 1934).
31 Id.



                                             5
struck another vehicle. 32 The plaintiff sued in state court the driver of the
vehicle he was riding in, and that defendant then sought to remove the case on
diversity grounds. 33 The plaintiff then sought, for the purposes of defeating
diversity jurisdiction, to add the driver of the other vehicle to the suit, claiming
that that driver was negligent in failing to apply his brakes after he should
have seen that the vehicle in which the plaintiff was riding was not going to
stop. 34 Thus, in Lowery, the plaintiff sought to add the actual driver of an
allegedly at-fault vehicle in the collision that caused the plaintiff’s injuries. In
contrast, here, Plaintiff seeks to add the owner of the vehicle driven by
Hyacinthe, whose conduct allegedly caused Plaintiff’s injuries, based solely on
the fact that Beauboeuf owned the vehicle. Plaintiff makes no claim that
Beauboeuf herself was negligent in any way.
       Under Louisiana law, mere ownership of a vehicle is insufficient to
establish liability for damages caused by another using the vehicle. 35 As stated
by Louisiana’s Fifth Circuit Court of Appeal in Abbasi v. State Farm Ins. Co.:
       In Louisiana, owners of motor vehicles are ordinarily not
       personally liable for damages which occur while another is
       operating the vehicle. Exceptions to this rule occur only when the
       driver is on a mission for the owner of the vehicle, when the driver
       is an agent or employee of the owner, and when the owner is
       himself negligent in entrusting the vehicle to an incompetent
       driver. 36




32 Id. at 828.
33 Id.
34 Id.
35 Abbasi v. State Farm Ins. Co., 875 So. 2d 988, 992 (La. App. 5 Cir. 2004).
36 Id. See also Sterling v. Allstate Ins. Co., 35 So. 3d 355, 358 (La. App. 1 Cir. 2010) (“In

   Louisiana, owners of motor vehicles are ordinarily not personally liable for damages that
   occur while another is operating the vehicle.”); Brooks v. Minnieweather, 16 So. 3d 1244,
   1250 (La. App. 4 Cir. 2009) (“The owner of a vehicle is not usually liable for damages
   occurring when another is operating the vehicle.”).

                                             6
Here, Plaintiff has failed to allege that Hyacinthe was “on a mission” for
Beauboeuf, that Hyacinthe was Beauboeuf’s agent or employee, or that
Beauboeuf was herself negligent in entrusting her vehicle to Hyacinthe. Thus,
no exceptions apply to the general rule under Louisiana law that mere
ownership of a vehicle is insufficient to support liability against the owner
when damages occur as a result of someone else’s use of the owner’s vehicle.
Therefore, Plaintiff has failed to state a colorable claim against Beauboeuf, and
her proposed amendment is futile. As such, Plaintiff’s Motion for Leave to
Amend her Complaint to add Beauboeuf as a defendant is denied.
II.    Plaintiff’s Motion to Remand to State Court
       Generally, a defendant may remove a civil state court action to federal
court if the federal court has original jurisdiction over the action. 37 The burden
is on the removing party to show “that federal jurisdiction exists and that
removal was proper.” 38 When determining whether federal jurisdiction exists,
courts consider “the claims in the state court petition as they existed at the
time of removal.” 39
       The U.S. Supreme Court has long required “complete diversity” to
establish federal jurisdiction under 28 U.S.C. § 1332. 40 Complete diversity
exists when no plaintiff has the same citizenship as any defendant. 41 An




37 28 U.S.C. § 1441.
38 Barker v. Hercules Offshore, Inc., 713 F.3d 208, 212 (5th Cir. 2013) (quoting Manguno v.
   Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 722 (5th Cir. 2002)).
39 Pullman v. Jenkins, 305 U.S. 534, 537 (1939); Manguno, 276 F.3d at 723. See also Cavallini

   v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 264 (5th Cir. 1995) (explaining why courts
   should determine removability in diversity cases based on the allegations known at the
   time of removal).
40 See Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996) (citing Strawbridge v. Curtiss, 7 U.S.

   267, 267 (1806)).
41 Id.



                                              7
individual’s    citizenship     is   her    “domicile.” 42    “Domicile      requires     the
demonstration of two factors: residence and the intention to remain.” 43 “A
person’s state of domicile presumptively continues unless rebutted with
sufficient evidence of change.” 44 When a person’s citizenship is challenged, the
burden rests with that person to establish her citizenship by a preponderance
of the evidence. 45
       Because this Court denies Plaintiff’s request to add Beauboeuf as a
defendant, the only Defendant whose citizenship is at issue for diversity
purposes is Hyacinthe’s. Thus, Hyacinthe bears the burden of proving his
citizenship by a preponderance of the evidence.
       Plaintiff argues that Defendant Hyacinthe was a Louisiana citizen—
which would defeat diversity because it is undisputed that Plaintiff is a
Louisiana citizen—at the time of removal on April 4, 2018. 46 In support,
Plaintiff notes that Hyacinthe has a valid Louisiana driver’s license and that
as recently as April 28, 2018, the same vehicle that Hyacinthe drove on the day
Plaintiff was injured was seen parked outside the address listed for Hyacinthe
on his Louisiana driver’s license. 47 Defendant responds that at the time of
removal Hyacinthe was, and remains, a citizen of Haiti. 48 Defendant submitted
as evidence in support a signed declaration by Hyacinthe in which he alleges
that he is a Haitian citizen who lives and works in Haiti. 49 In his declaration,
Hyacinthe explains that he lived in Louisiana from July 2016 until May 2017



42 Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011) (citing Preston v.
   Tenet Healthsystem Mem’l Med. Ctr., Inc., 485 F.3d 793, 797–98 (5th Cir. 2007)).
43 Preston, 485 F.3d at 798.
44 Id. at 797–98.
45 Id. at 798 (citing Welsh v. Am. Sur. Co. of N.Y., 186 F.2d 16, 17–18 (5th Cir. 1951)).
46 See Doc. 9-2.
47 See Doc. 9-2.
48 See Doc. 19.
49 See Doc. 19-1.



                                              8
and in Massachusetts from May 2017 until August 2017. 50 He further explains
that he moved to Haiti in August 2017, has resided there since then, and that
he intends to remain there “indefinitely.” 51
       Defendant Hyacinthe’s declaration that he has resided in Haiti since
August 2017 and intends to remain there indefinitely is sufficient to establish
his domicile, and thus his citizenship, as Haiti at the time this suit was
removed in April 2018. 52 The fact that Hyacinthe has a valid Louisiana driver’s
license does not make him a Louisiana citizen for diversity purposes. Driver’s
licenses usually remain valid for years once issued, and people can and often
do change their domicile before a license expires. Further, just because the
same car Hyacinthe drove on the day Plaintiff was injured was parked outside
the same address listed on his driver’s license does not mean, as Plaintiff seems
to suggest, that Hyacinthe was in fact living and working in Louisiana as
recently as April or May 2018. Plaintiff’s own evidence explains this
situation. 53 Christina Beauboeuf, the owner of the vehicle, also lives at the
same address. 54 It makes sense to this Court that Beauboeuf’s own vehicle has
remained at her residence even though Hyacinthe has since moved to Haiti.
Hyacinthe’s declaration establishes by a preponderance of evidence that he
was a Haitian citizen at the time this suit was removed to this Court.
Therefore, diversity exists, and Plaintiff’s Motion to Remand is denied.
III.   Defendant’s Rule 12(b)(5) Motion to Dismiss
       Defendant Hyacinthe filed his Motion to Dismiss for failure to properly
serve process under Rule 12(b)(5) on May 29, 2018. 55 In his Motion, Defendant


50 Doc. 9-1.
51 Doc. 9-1.
52 See Doc. 9-1.
53 Doc. 8-3.
54 Doc. 8-3.
55 Doc. 16.



                                        9
requested as an alternative to dismissal that this Court order Plaintiff to
perfect service on Hyacinthe. This Court issued such an order to perfect
service, 56 and service has since been perfected upon Hyacinthe. 57 Therefore,
Defendant Hyacinthe’s Motion is denied as moot.


                               CONCLUSION
         For the foregoing reasons, Plaintiff’s Motion for Leave to File an
Amended and Supplemental Complaint (Doc. 8) and Motion to Remand (Doc.
9) are DENIED. In addition, Defendant Hyacinthe’s Motion to Dismiss
(Doc. 16) is DENIED AS MOOT.


                      New Orleans, Louisiana this 1th day of October, 2018.




                                    ____________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE




56   See Doc. 31.
57   See Doc. 35.

                                      10
